Citation Nr: 1143403	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-26 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Holmes Regional Medical Center from February 8, 2005 to February 15, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1961 to December 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision of the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida (VAMC) that granted payment or reimbursement for medical expenses incurred as a result of emergency treatment rendered at Holmes Regional Medical Center from February 5, 2005 to February 7, 2005, and denied payment for the expenses sustained from February 8, 2005 to February 15, 2005.  


FINDINGS OF FACT

1.  The Veteran was treated at Holmes Regional Medical Center from February 5, 2005 to February 15, 2005 for a non-service-connected disability.  

2.  The Veteran was found eligible for reimbursement for expenses from treatment rendered from February 5 to February 7, 2005 under the provisions of 38 C.F.R. § 17.1002.  

3.  The medical evidence of record indicates that the Veteran was stable for transfer to a VA facility on February 7, 2005.  


CONCLUSION OF LAW

The criteria for reimbursement for the cost of medical treatment provided at Holmes Regional Medical Center from February 8, 2005 to February 15, 2005 have not been met.  38 U.S.C.A. §§ 1725 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claims for payment or reimbursement of medical expenses.  In this case, a letter sent to the Veteran in August 2007, as well as a March 2008 Statement of the Case (SOC), informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining private medical records, and providing an opportunity for a hearing.  

The Veteran was scheduled for a hearing before a member of the Board in August 2009, but failed to report for this hearing.  Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

Payment or Reimbursement of Medical Expenses

The Veteran contends that reimbursement is warranted for treatment received at Holmes Regional Medical Center from February 8, 2005 to February 15, 2005.  The Veteran contends that reimbursement should be granted for the additional dates beyond February 7, 2005 because he was not informed by anyone that he needed to be transferred to a VA facility at that time.  The Veteran contends that his VA treating physician confirmed that he had not been informed of the need for transfer and that no social worker at the private facility was contacted by VA and told of the need for transfer.  

The evidence shows that the Veteran was admitted to Holmes Regional Medical Center on February 5, 2005 with complaints of palpitations and a history of atrial fibrillation.  He underwent a cardiac catheterization on February 7, 2007 that showed triple-vessel disease.  He underwent a three-vessel coronary artery bypass graft (CABG) and tolerated the procedure well.  He had some postoperative urinary retention for several days, but was discharged on February 15, 2005, fully ambulatory, tolerating his usual diet, with his incisions healing well.  

It was determined by VA that the medical evidence showed that an emergency existed through February 7, 2005; therefore, it was determined that on February 8, 2005 the Veteran was stable to be transferred.  

The Board points out that the Veteran does not claim that his treatment was due to a service-connected disability, or that he is rated as permanently and totally disabled, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2011).  Therefore, the Board must turn to the law regarding reimbursement for emergency services for non-service-connected disorders in non-VA facilities.  

Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  The implementing regulation is 38 C.F.R. § 17.1002.  To be entitled to the payment for emergency care under this Act and regulation, the evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

In this case, there is no question that the Veteran was initially provided treatment for a medical emergency (palpitations with a past history of atrial fibrillation), for which he was reimbursed; that he was enrolled with the VA health care system; and that he is liable to the private facility for the cost of that treatment.  Further, the evidence indicates the Veteran has no other insurance, and no other third party which could be liable for the cost of the Veteran's treatment.  The Veteran's claim for payment or reimbursement was denied by the VAMC for the period of hospitalization after February 5, 2005, based on a finding that the Veteran was stable to be transferred on February 8, 2005.  

Reviewing the Veteran's treatment records on February 7, 2005, it is noted that he was stable after having undergone a cardiac catheterization procedure.  At that time, he was in no distress and his vital signs were normal.  An August 2007 medical opinion from the VA Chief Medical Officer (CMO) was that, while an emergency existed on February 5, 2005, the Veteran had stabilized by February 7, 2005.  

In a May 2006 memorandum, a VA physician who relates that he is the Veteran's primary care provider stated that he was not notified that the Veteran was stable to transfer to a VA facility as of February 8, 2005.  

The Board notes and has weighed and considered the Veteran's contention that neither he, his physician, or any representative of the private facility was notified of the need for transfer so that VA should assume responsibility for payment of expenses incurred.  The law regarding such payments is specific in that payment by VA will only be for treatment of a continuing medical emergency such that the Veteran could not have been safely transferred to a VA or other federal facility.  It was the opinion of the VA CMO that the Veteran was stable for transfer on February 7, 2005, and there is no medical opinion to the contrary.  This opinion is consistent with the other medical evidence of record, and is highly probative on the question of when the Veteran was stable for transfer to VA facilities.  Moreover, the Veteran does not contend that he was not stable enough for transfer, only that he was not informed of the need for transfer.  

For this reason, the Board finds that, for the period of hospitalization from February 8, 2005, the Veteran was stable to be transferred.  38 U.S.C.A. § 1725 precludes further reimbursement of medical expenses at a private hospital.  As such, the Board finds that the preponderance of the evidence of record is against the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Payment or reimbursement for the cost of medical treatment provided at Holmes Regional Medical Center from February 8, 2005 to February 15, 2005 is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


